WRIGHT, Circuit Judge.
Section 1006(a) of the Federal Aviation Act of 1958, 49 U.S.C.A. § 1486(a), here relied on, does not authorize review by this court, now or later, of the proposed regulation in suit, since it is “[an] order in respect of * * * foreign air *953carrier[s] subject to the approval of the President” under Section 801 of the Act, 49 U.S.C.A. § 1461. See Chicago & Southern Air Lines v. Waterman S. S. Corp., 333 U.S. 103, 68 S.Ct. 431, 92 L. Ed. 668, interpreting the identical provision of the Civil Aeronautics Act, § 1006(a), formerly 49 U.S.C.A. § 646. The prohibition cannot be circumvented by the expedient attempted here. This is not to say that there may not be a judicial remedy against administrative, or even Presidential, action beyond the scope of lawful authority, as defined by the Aviation Act. The petitions will accordingly be dismissed, without prejudice to independent proceedings in the District Court challenging the validity of the proposed regulation if and when promulgated.
Petitions dismissed.